DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 8, 9, 11, 15, 16, 19, 20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Xiong (US 2015/0227653 A1, Published October 1, 2015).
As to claim 1, Xiong discloses a touch and display control device comprising: 
a touch screen controller configured to receive a touch sensing signal from a touch screen panel, to generate touch raw data based on the touch sensing signal (Xiong at Figs. 1B-3, touch sensor panel 300 and touch controller 200; ¶ [0053]), and to extract touch coordinate information (Xiong at ¶ [0052] discloses “A touch controller 200 processes the touch signals 302 from a touch sensor panel 300 and outputs the touch events 304, such as coordinates”) and first touch attribute information based on the touch raw data (Xiong at ¶ [0053] discloses “In some embodiments, the touch events 304 include pressure data indicating the pressure that was applied to the touch sensor 
a display driver configured to receive an original image from a host processor (Xiong at Fig. 3, display driver IC (DDIC) 204 receives video images 316), 
to directly receive the touch coordinate information and the first touch attribute information from the touch screen controller (Xiong at Figs. 3-4, touch events 304 are directly received), 
to generate touch trajectory information by accumulating the touch coordinate information and the first touch attribute information (Xiong at Figs. 4-5, touch path module 400 interpolated touch points; Fig. 5B, step 554; ¶ [0068] discloses estimated touch paths which are analogous to touch trajectory information; ¶ [0071], [0096]), 
to internally generate a touch image to be displayed together with the original image based on the touch trajectory information (Xiong at Figs. 4-5, overlay data 314 and mask 500 result in an internally generated touch image), 
to generate a composite image by synthesizing the original image and the touch image (Xiong at Figs. 5-6, combined display image 510; ¶ [0063], [0070], [0076]-[0077]), and 
to control a display panel to display the composite image (Xiong at Fig. 1B, 5; ¶ [0083], [0089], in particular), 
the display driver including a memory storing the touch trajectory information (Xiong at Figs. 4-6, LUT 402; ¶ [0061]).
As to claim 7, Xiong disclose the touch and display control device of claim 1, wherein the display driver is further configured to: receive second touch attribute 
generate the touch trajectory information by accumulating the touch coordinate information, the first touch attribute information and the second touch attribute information (Xiong at Figs. 4-5, touch path module 400 interpolated touch points; Fig. 5B, step 554; ¶ [0068] discloses estimated touch paths which are analogous to touch trajectory information; ¶ [0071], [0096]).
As to claim 8, Xiong disclose the touch and display control device of claim 7, wherein: the first touch attribute information includes at least one of a shape, a size, a direction and a writing pressure associated with a touch event corresponding to the touch sensing signal (Xiong at ¶ [0053] discloses “In some embodiments, the touch events 304 include pressure data indicating the pressure that was applied to the touch sensor panel.”  Examiner regards pressure data as analogous to first touch attribute information), and 
the second touch attribute information includes at least one of a tool and a color defined for the touch event (Xiong at ¶ [0074]).
As to claim 9, Xiong disclose the touch and display control device of claim 7, wherein the display driver is further configured to: set target pixels associated with the touch image based on the touch trajectory information, and generate the touch image by setting pixel data of the target pixels based on the second touch attribute information (Xiong at Figs. 1, 5, 6).
As to claim 11, Xiong discloses the touch and display control device of claim 7, wherein, the display driver is further configured to generate a touch trajectory table 
As to claim 15, Xiong discloses the touch and display control device of claim 1, wherein the touch screen controller and the display driver are formed of one chip (Xiong at Figs. 2-6.  MPEP 2144.04(V) establishes that making integral or separable is obvious).
As to claim 16, Xiong discloses the touch and display control device of claim 1, wherein the touch screen controller and the display driver are formed of separate chips (Xiong at Figs. 2-6.  MPEP 2144.04(V) establishes that making integral or separable is obvious).
As to claim 19, Xiong disclose a method of operating a display device, the method comprising: 
receiving, by a display driver, an original image from a host processor (Xiong at Figs. 3-5, video images 316); 
extracting, by a touch screen controller, touch coordinate information and first touch attribute information by detecting a touch event on a touch screen panel (Xiong at Fig. 2, touch sensor panel 300 and touch controller 200); 

generating, by the display driver, touch trajectory information by accumulating the touch coordinate information and the first touch attribute information (Xiong at Figs. 4-5, touch path module 400 interpolated touch points; Fig. 5B, step 554; ¶ [0068] discloses estimated touch paths which are analogous to touch trajectory information; ¶ [0071], [0096]); 
storing, by the display driver, the touch trajectory information in an internal memory (Xiong at Figs. 4-6, LUT 402; ¶ [0061]); 
internally generating, by the display driver, a touch image to be displayed together with the original image based on the touch trajectory information (Xiong at Figs. 4-5, overlay data 314 and mask 500 result in an internally generated touch image); 
generating, by the display driver, a composite image by synthesizing the original image and the touch image (Xiong at Figs. 5-6, combined display image 510; ¶ [0063], [0070], [0076]-[0077]); and 
controlling, by the display driver, a display panel to display the composite image (Xiong at Fig. 1B, 5; ¶ [0083], [0089], in particular).
As to claim 20, Xiong discloses the method of claim 19, wherein: an operation of generating the composite image is performed after an operation of internally generating the touch image is performed, and internally generating the touch image includes: 
setting target pixels associated with the touch image (Figs. 4-5, generating row mask for current row 538); and 
generating the touch image by setting pixel data of the target pixels (Figs. 4-5, operation 560).
Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Xiong (US 2015/0277653 A1, Published October 1, 2015) in view of Ko (US 2019/0012057 A1, Published January 10, 2019).
As to claim 2, Xiong discloses the touch and display control device of claim 1,… 
the touch image is not generated by the host processor, and is generated by the display driver (Xiong at Figs. 3-5).
Xiong does not expressly disclose that the touch coordinate information and the first touch attribute information are not transmitted from the touch screen controller to the host processor.
However, Ko does disclose that the touch coordinate information and the first touch attribute information are not transmitted from the touch screen controller to the host processor (Ko at Figs. 2-3; ¶ [0021] discloses “In the turbo drawing mode, the touch-sensing module 310 stops outputting the touch signal to the processor 340, generates the position signal corresponding to the touch point of the touch event or the drag action (e.g., information about the positions and/or the position changes), and outputs the position signal to the image-display control module 320 through the channel 
Xiong discloses a base touch input system upon which the claimed invention is an improvement.  Ko discloses a comparable touch input system which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to Xiong the teachings of Ko for the predictable result of providing a turbo input mode to increase reaction speed and reduce power consumption (Ko at ¶ [0021]).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Xiong (US 2015/0277653 A1, Published October 1, 2015) in view of Morein (US 2016/0189333 A1, Published June 30, 2016).
As to claim 3, Xiong discloses the touch and display control device of claim 1.
Xiong does not disclose that when the original image is a still image, the host processor enters a power-down mode after the host processor transmits the original image to the display driver.
However, Morein does disclose that when the original image is a still image, the host processor enters a power-down mode after the host processor transmits the original image to the display driver (Morein at Fig. 1; ¶ [0017] discloses “For a static display image, the self-refresh mode allows for a lower power consumption as the host processor 102 does not need to re-send the frame buffer data and can remain in a low power state.”).
Xiong discloses a base touchscreen input device upon which the claimed invention is an improvement.  Morein discloses a comparable touchscreen input device .
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Xiong and Morein as applied to claim 3 above, and further in view of Kim (US 2010/0241957 A1, Published September 23, 2010).
As to claim 4, the combination of Xiong and Morein discloses the touch and display control device of claim 3.
The combination does not disclose that the display driver further includes: an image buffer configured to store the original image.
However, Kim does disclose that the display driver further includes: an image buffer configured to store the original image (Kim at Fig. 6, first memory 100).
The combination of Xiong and Morein discloses a base touchscreen input device upon which the claimed invention is an improvement.  Kim discloses a comparable touchscreen input device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to the combination of Xiong and Morein the teachings of Kim for the predictable result of providing a first memory configured to receive and store image data, a second memory configured to receive and store, separate from the image data, touch icon image data, wherein the DDI is configured to combine the image data and the touch icon image data to generate display data transferred to the display (Kim at ¶ [0015]).
Claims 5, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Xiong (US 2015/0277653 A1, Published October 1, 2015) in view of Fleck (US 2019/0121489 A1, Published April 25, 2019).
As to claim 5, Xiong disclose the touch and display control device of claim 1.
Xiong does not disclose that the display driver is further configured to periodically transmit the touch trajectory information stored in the memory to the host processor.
However, Fleck does disclose that the display driver is further configured to periodically transmit the touch trajectory information stored in the memory to the host processor (Fleck at Figs. 1, 3, Touch Data Request (S19) and Touch Data (S20)).
Xiong discloses a base touchscreen input device upon which the claimed invention is an improvement.  Fleck discloses a comparable touchscreen input device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to Xiong the teachings of Fleck for the predictable result of providing a serial communication method and a sensor controller, with which a descriptor can be notified from the sensor controller to a host processor even in the case where the communication is performed between the sensor controller and the host processor in accordance with a standard that does not provide any command usable for notification of the descriptor (Fleck at ¶ [0012]). 
As to claim 6, Xiong disclose the touch and display control device of claim 1.
Xiong does not disclose that the display driver is further configured to transmit the touch trajectory information stored in the memory to the host processor when a request is received from the host processor or depending on a state of the memory.

Xiong discloses a base touchscreen input device upon which the claimed invention is an improvement.  Fleck discloses a comparable touchscreen input device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to Xiong the teachings of Fleck for the predictable result of providing a serial communication method and a sensor controller, with which a descriptor can be notified from the sensor controller to a host processor even in the case where the communication is performed between the sensor controller and the host processor in accordance with a standard that does not provide any command usable for notification of the descriptor (Fleck at ¶ [0012]). 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Xiong (US 2015/0277653 A1, Published October 1, 2015) in view of Kim (US 2010/0241957 A1, Published September 23, 2010).
As to claim 10, Xiong disclose the touch and display control device of claim 7, wherein the display driver is further configured to: set target pixels associated with the touch image in the original image based on the touch trajectory information (Xiong at Figs. 1, 5, 6).
Xiong does not expressly disclose generate the composite image by changing pixel data of the target pixels in the original image based on the second touch attribute 
However, Kim does disclose generate the composite image by changing pixel data of the target pixels in the original image based on the second touch attribute information, wherein an operation of internally generating the touch image and an operation of generating the composite image are simultaneously performed (Kim at Figs. 4, 6, 7, in particular), 
Xiong discloses a base touchscreen input device upon which the claimed invention is an improvement.  Kim discloses a comparable touchscreen input device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to Xiong the teachings of Kim for the predictable result of providing a first memory configured to receive and store image data, a second memory configured to receive and store, separate from the image data, touch icon image data, wherein the DDI is configured to combine the image data and the touch icon image data to generate display data transferred to the display (Kim at ¶ [0015]).
As to claim 12.
Claims 13, 14, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Xiong (US 2015/0277653 A1, Published October 1, 2015) in view of Kim (US 2010/0241957 A1, Published September 23, 2010).
As to claim 21, Xiong discloses the method of claim 19.
Xiong does not expressly disclose that an operation of internally generating the touch image and an operation of generating the composite image are simultaneously performed, and internally generating the touch image and generating the composite image include: setting target pixels associated with the touch image in the original image; and generating the composite image by changing pixel data of the target pixels in the original image.
However, Kim does disclose that an operation of internally generating the touch image and an operation of generating the composite image are simultaneously performed, and internally generating the touch image and generating the composite image include: setting target pixels associated with the touch image in the original image; and generating the composite image by changing pixel data of the target pixels in the original image (Kim at Figs. 4, 6, 7, in particular), 
Xiong discloses a base touchscreen input device upon which the claimed invention is an improvement.  Kim discloses a comparable touchscreen input device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to Xiong the teachings of Kim for the predictable result of providing a first memory configured to receive and store image data, a second memory configured to receive and store, separate from the image data, touch icon image data, wherein the 
As to claim 13, Xiong discloses the touch and display control device of claim 12, wherein the display driver further includes: a display controller configured to generate the touch trajectory information by accumulating the touch coordinate information and the first touch attribute information (Xiong at Figs. 4-5, touch path module 400 interpolated touch points; Fig. 5B, step 554; ¶ [0068] discloses estimated touch paths which are analogous to touch trajectory information; ¶ [0071], [0096]), and 
to provide the touch trajectory information to the memory (Xiong at Figs. 4-6, LUT 402; ¶ [0061]).
Xiong does not expressly disclose an image processor configured to internally generate the touch image based on the touch trajectory information, and to generate the composite image by synthesizing the original image and the touch image; and a source driver configured to generate a plurality of data voltages provided to the display panel based on the composite image.
However, Kim does disclose an image processor configured to internally generate the touch image based on the touch trajectory information, and to generate the composite image by synthesizing the original image and the touch image (Kim at Fig. 6, image summing unit 120); and 
a source driver configured to generate a plurality of data voltages provided to the display panel based on the composite image (Kim at Fig. 6, driver 130), 
The combination of Xiong, Ko, Morein, and Fleck discloses a base touchscreen input device upon which the claimed invention is an improvement.  Kim discloses a 
As to claim 14, the combination of Xiong and Kim disclose the touch and display control device of claim 13, wherein: the readout circuit and the source driver are formed of one chip, and the touch coordinate calculator, the display controller and the image processor are formed of another chip (Xiong at Figs. 2-6.  MPEP 2144.04(V) establishes that making integral or separable is obvious). 
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Xiong (US 2015/0277653 A1, Published October 1, 2015) in view of Ko (US 2019/0012057 A1, Published January 10, 2019), Morein (US 2016/0189333 A1, Published June 30, 2016), Fleck (US 2019/0121489 A1, Published April 25, 2019) and Kim (US 2010/0241957 A1, Published September 23, 2010).
As to claim 22, Xiong discloses an electronic system comprising: 
a display device, and a host processor configured to control the display device (Xiong at Figs. 1-2, Application processor 202 is analogous to a host processor); and 
the display device comprising: a touch screen panel configured to detect a touch event (Xiong at Fig. 3, touch sensor panel 300); 

a touch and display control device configured to control operations of the touch screen panel and the display panel (Xiong at Fig. 3, touch controller 200 and DDIC 204), 
the touch and display control device comprising: a readout circuit configured to receive a touch sensing signal corresponding to the touch event from the touch screen panel, and to generate touch raw data based on the touch sensing signal (Xiong at Figs 3-4; ¶ [0053]); 
a touch coordinate calculator configured to extract touch coordinate information and first touch attribute information based on the touch raw data (Xiong at Figs. 3-5, touch path module 400 and LUT generator 401); 
a display controller configured to directly receive the touch coordinate information and the first touch attribute information from the touch coordinate calculator without passing through the host processor (Xiong at Figs. 3-4, touch events 304 are directly transferred to overlay system 310 in DDIC 204), 
to receive the original image (Xiong at Figs. 3-4, video images 316) and second touch attribute information from the host processor (Xiong at Figs. 3-4, parameters 312; ¶ [0074]), and 
to generate touch trajectory information by accumulating the touch coordinate information, the first touch attribute information and the second touch attribute information (Xiong at Figs. 4-5, touch path module 400 interpolated touch points; Fig. 
a memory configured to store the touch trajectory information (Xiong at Figs. 4-6, LUT 402; ¶ [0061]);… 
wherein the touch image is not generated by the host processor, and is generated by the touch and display control device (Xiong at Figs. 4-5, coordinate arrays and overlay data; ¶ [0062] discloses “For example, in one embodiment, the overlay data 314 may be created internal to the overlay system 310 without inputs from the AP 202.”).
Xiong does not disclose that the touch coordinate information and the first touch attribute information are not transmitted from the touch coordinate calculator to the host processor.
However, Ko does disclose that the touch coordinate information and the first touch attribute information are not transmitted from the touch coordinate calculator to the host processor (Ko at Figs. 2-3; ¶ [0021] discloses “In the turbo drawing mode, the touch-sensing module 310 stops outputting the touch signal to the processor 340, generates the position signal corresponding to the touch point of the touch event or the drag action (e.g., information about the positions and/or the position changes), and outputs the position signal to the image-display control module 320 through the channel 330. After receiving the position signal, the image-display control module 320 generates a display-image refresh signal based on the received position signal.”).
Xiong discloses a base touch input system upon which the claimed invention is an improvement.  Ko discloses a comparable touch input system which has been 
The combination of Xiong and Ko does not disclose that when the original image is a still image, the host processor enters a power-down mode after the host processor transmits the original image to the touch and display control device. 
However, Morein does disclose that when the original image is a still image, the host processor enters a power-down mode after the host processor transmits the original image to the touch and display control device (Morein at Fig. 1; ¶ [0017] discloses “For a static display image, the self-refresh mode allows for a lower power consumption as the host processor 102 does not need to re-send the frame buffer data and can remain in a low power state.”).
The combination of Xiong and Ko discloses a base touchscreen input device upon which the claimed invention is an improvement.  Morein discloses a comparable touchscreen input device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to the combination of Xiong and Ko the teachings of Morein for the predictable result of providing a self-refresh mode (Morein at ¶ [0019]).
The combination of Xiong, Ko, and Morein does not disclose that the touch and display control device is configured to transmit the touch trajectory information stored in the memory to the host processor periodically or depending on a state of the memory or when a request is received from the host processor.

The combination of Xiong, Ko, and Morein discloses a base touchscreen input device upon which the claimed invention is an improvement.  Fleck discloses a comparable touchscreen input device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to the combination of Xiong, Ko, and Morein the teachings of Fleck for the predictable result of providing a serial communication method and a sensor controller, with which a descriptor can be notified from the sensor controller to a host processor even in the case where the communication is performed between the sensor controller and the host processor in accordance with a standard that does not provide any command usable for notification of the descriptor (Fleck at ¶ [0012]). 
The combination of Xiong, Ko, Morein, and Fleck does not disclose an image buffer configured to store the original image; an image processor configured to internally generate the touch image to be displayed together with the original image based on the touch trajectory information, and to generate a composite image by synthesizing the original image and the touch image; and a source driver configured to generate a plurality of data voltages provided to the display panel based on the composite image. 

an image processor configured to internally generate the touch image to be displayed together with the original image based on the touch trajectory information, and to generate a composite image by synthesizing the original image and the touch image (Kim at Fig. 6, image summing unit 120); and 
a source driver configured to generate a plurality of data voltages provided to the display panel based on the composite image (Kim at Fig. 6, driver 130), 
The combination of Xiong, Ko, Morein, and Fleck discloses a base touchscreen input device upon which the claimed invention is an improvement.  Kim discloses a comparable touchscreen input device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify or add to the combination of Xiong, Ko Morein, and Fleck the teachings of Kim for the predictable result of providing a first memory configured to receive and store image data, a second memory configured to receive and store, separate from the image data, touch icon image data, wherein the DDI is configured to combine the image data and the touch icon image data to generate display data transferred to the display (Kim at ¶ [0015]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sanjiv D Patel whose telephone number is (571)270-5731. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sanjiv D. Patel/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        
01/07/2022